Appellant was convicted in the district court of Carter county for the offense of manslaughter in the first degree, and his punishment was assessed at confinement in the penitentiary for a period of four years. Judgment was pronounced against the appellant on the 23rd day of February, 1910. The law in force at that time required the appellant to perfect his appeal within six months from the date of judgment against him. The appeal in this case, however, was not filed in this court until the 23rd day of February, 1911, six months after the time required by law had elapsed within which the appeal should have been perfected. This court, therefore, never acquired jurisdiction of this case and the appeal is dismissed. *Page 634